\DO¢\IO\Ul-l>b~)l\)’-‘

NNNNNN|\)NN\-lo_o»-lr-I)-*v-¢»-\»-»-‘»_\
OO\IO\LII~PUJN’_O\QQC\!O\LA-PWN'_‘O

Case 3:06-cv-00219-RS Document 681

XAVlER BECERRA
Attomey General of Califomia
JAY M. GOLDMAN
Supervising Deputy Attorney General
R. LAWRENCE BRAGG
Supervising Deputy Attorney General
MICHAEL J. QUlNN
Deputy Attorney General
JOANNA B. HOOD
Deputy Attomey General
State Bar No. 264078
1300 I Street, Suite 125
P.O. Box 944255
Sacramento, CA 94244-2550
Telephone: (916) 210-7343
Fax: (916) 324-5205
E-mail: Joanna.Hood@doj.ca.gov
Attorneys for Defendants Jerry Brown,
Ronald Davis and Scott Kernan

Filed 10/03/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

MICHAEL ANGELO MORALES,
Plaintiff,

SCOTT KERNAN, Secretary of the
California Department of Corrections and
Rehabilitation, et al.,

Defendants.

 

 

 

///
///
///

C 06-0219 RS

DEFENDANTS’ REQUEST FOR
SUBSTITUTION OF PARTY

[Fed. R. Civ. P. 25(d)]

 

Defendants’ Request for Substitution of Party [Fed. R. Civ. P. 25(d)] (C 06-0219 RS)

 

qc>wl\)

\GOO\IC\U'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:06-cv-00219-RS Document 681 Filed 10/03/18 Page 2 of 3

Defendants request an order substituting Ralph Diaz, Acting Secretary of the California

Department of Corrections and Rehabilitation, as a named party in his official capacity only, in

the place of Former Secretary Scott Kernan. Substitution is appropriate under Federal Rule of

Procedure 25(d), which provides that when a public officer who is a party to a lawsuit ceases to

hold office while the action is pending, the officer’s successor is automatically substituted as a

Party~

Dated: October 3, 2018

SF2007200210
33589723.d0cx

2

Respectfully submitted,

XAVIER BECERRA

Attorney General of Califomia

JAY M. GOLDMAN

Supervising Deputy Attorney General
R. LAWRENCE BRAGG

Supervising Deputy Attorney General
MlCHAEL J. QuINN

Deputy Attorney General

/S/Joanna B. Hood

JOANNA B. HOOD

Deputy Attorney General
Attorneysfor Defendants Jerry Brown,
Ronald Davis and Scott Kernan

 

Defendants’ Request for Substitution of Party [Fed. R. Civ. P. 25(d)] (C 06-02|9 RS)

 

Case 3:06-cv-00219-RS Document 681 Filed 10/03/18 Page 3 of 3

CERTIFICATE OF SERVICE

Case Name: Michael Angelo Morales v. No. C 06-0219 RS
Scott Kernan, et al.

 

 

I hereby certify that on October 3 2018, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

> DEFENDANTS’ REQUEST FOR SUBSTITUTION OF PARTY

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

 

I declare under penalty of perjury under the laws of the State of Califomia the foregoing is true
and correct and that this declaration was executed on October 3 2018, at Sacramento, California.

 

M. Micciche /S/ M. Micciche

 

 

Declarant Signature

SF2007200210
335922|8.docx

